

115 S3248 RS: Turkey International Financial Institutions Act
U.S. Senate
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 531115th CONGRESS2d SessionS. 3248IN THE SENATE OF THE UNITED STATESJuly 19, 2018Mr. Corker (for himself, Mr. Menendez, Mr. Lankford, Mr. Tillis, Mrs. Shaheen, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJuly 26, 2018Reported by Mr. Corker, without amendmentA BILLTo restrict the provision by international financial institutions of loans and financial and
			 technical assistance to the Government of Turkey, and for other purposes.
	
 1.Short titleThis Act may be cited as the Turkey International Financial Institutions Act.
 2.FindingsCongress makes the following findings: (1)In accordance with section 701 of the International Financial Institutions Act (22 U.S.C. 262d), it is the policy of the United States Government that the voice and vote of the United States in international financial institutions shall advance the cause of human rights, including by seeking to channel assistance towards countries other than those whose governments engage in … a pattern of gross violations of internationally recognized human rights, such as torture or cruel, inhumane, or degrading treatment or punishment, prolonged detention without charges, or other flagrant denial to life, liberty, and the security of person.
 (2)International and civil society organizations have documented significant human rights abuses by the Government of Turkey since the failed coup attempt in July 2016.
 (3)The 2017 Country Report on Human Rights Practices of the Department of State for Turkey highlights significant human rights issues in Turkey, including the arbitrary arrest and detention under the state of emergency of tens of thousands, including members of parliament and two Turkish-national employees of the U.S. Mission to Turkey.
 (4)United States citizens continue to be subjected to unacceptable harassment and human rights violations by the Government of Turkey, including prolonged detention on unsubstantiated, politically motivated allegations, and arbitrary restrictions on freedom of movement.
 3.Statement of policyIt is the policy of the United States— (1)to oppose any effort by a foreign government to detain United States citizens for political leverage; and
 (2)to contest the pattern of the Government of Turkey of arbitrary detention of and denial of freedom of movement to United States citizens (including dual citizens) and locally employed staff of the United States mission to Turkey.
			4.Restrictions relating to international financial institution assistance to the Government of Turkey
 (a)RestrictionsThe Secretary of the Treasury shall— (1)instruct the United States Executive Director of the World Bank Group to use the voice and vote of the United States to oppose the extension by the International Finance Corporation of any loan or financial or technical assistance to the Government of Turkey or to any entity for a project in Turkey;
 (2)instruct the United States Executive Director of the European Bank for Reconstruction and Development to use the voice and vote of the United States to oppose the extension by the Bank of any loan or financial or technical assistance to the Government of Turkey or to any entity for a project in Turkey; and
 (3)instruct the United States Executive Director of all other international financial institutions, including the International Monetary Fund, to work with other key donor countries to develop a coherent policy approach to future engagements with and lending to the Government of Turkey, in a manner that will advance human rights, including the full restoration of the rights guaranteed to the people of Turkey through that Government’s commitments as a signatory of the International Covenant on Civil and Political Rights.
 (b)Exception for humanitarian purposesThe restrictions under paragraphs (1) and (2) of subsection (a) shall not apply with respect to loans or financial or technical assistance provided for humanitarian purposes.
 (c)Waiver for energy diversification projectsThe Secretary of the Treasury may waive the application of the restriction under subsection (a)(1) only if the Secretary submits to the appropriate congressional committees a written determination that the waiver will be used to support projects to diversify energy resources in Turkey and to lessen the dependence of Turkey on oil or gas from the Russian Federation or the Islamic Republic of Iran.
 (d)TerminationSubsection (a) shall not apply on or after the date that is 30 days after the President determines and certifies to the appropriate congressional committees that the Government of Turkey is no longer arbitrarily detaining or denying freedom of movement to United States citizens (including dual citizens) or locally employed staff members of the United States mission to Turkey.
 (e)BriefingNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter until the restrictions in subsection (a) are terminated pursuant to subsection (d), the Secretary of the Treasury, in conjunction with the Secretary of State, shall brief the appropriate congressional committees on—
 (1)the efforts of the United States Executive Directors of the international financial institutions under subsection (a); and
 (2)the status of all United States citizens (including dual citizens) and locally employed staff members of the United States mission to Turkey arbitrarily detained or denied freedom of movement by the Government of Turkey, as appropriate.
 5.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (B)the Committee on Financial Services and the Committee on Appropriations of the House of Representatives.
 (2)Dual citizenThe term dual citizen means an individual who is a citizen of the United States and another country. (3)International financial institutionThe term international finance institution means the International Monetary Fund, the International Bank for Reconstruction and Development, the European Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Multilateral Investment Guarantee Agency, the African Development Bank, the African Development Fund, the Asian Development Bank, the Inter-American Development Bank, the Bank for Economic Cooperation and Development in the Middle East and North Africa, and the Inter-American Investment Corporation.July 26, 2018Reported without amendment